PD-0885&0886-15                                                                           PD-0885&0886-15
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                             Transmitted 8/13/2015 12:57:35 PM
                                                                                Accepted 8/17/2015 1:46:30 PM
                                                                                                ABEL ACOSTA
                                                                                                        CLERK
                     NICHOLAS “NICO” LAHOOD
                                Criminal District Attorney
                                     Bexar County, Texas



  August 13, 2015


  Honorable Abel Acosta, Clerk of the Court
  Court of Criminal Appeals
  P.O. Box 12308, Capitol Station
  Austin, Texas 78711


                           RE: Matthew Douglas Hayes v. The State of Texas
                               Cause No’s 04-14-00878-CR, 04-14-00879-CR


  Dear Mr. Acosta:

  The State has received a copy of the Petition for Discretionary Review filed by the
  Appellant in this matter. The State waives its right to respond to the Petition for
  Discretionary Review. However, if the Court grants the Petition, the State will file a brief
  on the merits.

  If you have any questions, please feel free to call.


  Sincerely yours,
                                                                           August 17, 2015
  /s/ Amanda C. Byrd
  AMANDA C. BYRD
  Assistant Criminal District Attorney
  Bexar County, Texas
  Paul Elizondo Tower
  101 W. Nueva
  (210) 335-2157
  S.B.N. 24081811
                                                               cc: Mandy Miller
                                                                   Attorney at Law
                                                                   2910 Commercial Ctr. Blvd
                                                                  Katy, Texas 77494

  Attorney for the State